Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 16, 21 & 24 are rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)) in view of Gu et al. (Pub. No.: US 2018/0233604 A1) and Dutta et al. (Pub. No.: US 2019/0341381 A1).

Regarding Claim 1, Yuta et al. discloses an apparatus comprising a semiconductor device that comprises a heterojunction bipolar transistor, the semiconductor device comprising:							a sub-collector (106) disposed on a collector (102); 
a collector contact (113) disposed on an upper surface of the sub-collector (106) (Par. 0039-0041; Fig. 1);											an emitter (104) disposed on an emitter cap (105) (Par. 0039-0041; Fig. 1);
an emitter contact (111) disposed on a lower surface of the emitter cap (105) (Par. 0039-0041; Fig. 1); 												a base (103) disposed between the collector (102) and the emitter (104) (Par. 0039-0041; Fig. 1);
a base contact (112) disposed on a lower surface of the base (Par. 0039-0041; Fig. 1).		Yuta et al. does not explicitly disclose						            the base contact extending through the emitter;							a first interconnection structure disposed under the emitter and the emitter cap, the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact to a first conductive layer on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact; and												a second interconnection structure disposed over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact to a second conductive layer on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the second conductive path to the second conductive layer on the upper surface of the second interconnection structure.											However, Gu et al. teaches            					                                 the base contact (no ref. numeral provided but can be seen clearly in Figs.6B-6H) extending through the emitter (604) (Par. 0055-0060; Figs. 6A-6H);							a first interconnection structure disposed under the emitter (604) and the emitter cap (602), the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact to a first conductive layer (624) on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact (Par. 0055-0060; Figs. 6A-6H);	and						a second interconnection structure disposed over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact to a second conductive layer (666) on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the second conductive path to the second conductive layer on the upper surface of the second interconnection structure (Par. 0055-0060; Figs. 6A-6H).							Furthermore, Dutta et al. teaches a first interconnection structure disposed under the emitter (116), the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact (124) to a first conductive layer (130) on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact (128) (Par. 0018-0019; Fig. 1); and								a second interconnection structure disposed over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact (126) to a second conductive layer (146) on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the first conductive path to the second conductive layer on the upper surface of the second interconnection structure (Par. 0018-0021; Fig. 1).							In summary, both Gu et al. and Dutta et al. teach among others that a fifth conductive path could electrically connect the first conductive path to the second conductive layer on the upper surface of the second interconnection structure (Gu et al. – Fig. 6H; Dutta et a. – Fig. 1). Gu et al. additionally teaches that a fourth conductive path (comprising a capacitance device) could electrically connect the second conductive path to the second conductive layer on the upper surface of the second interconnection structure (Gu et al. – Fig. 6H). 			So, it would be obvious to one having ordinary skill in the art at the time the invention was filed that the combined teachings of Gu et al. and Dutta et al. could be used to modify an apparatus of Yuta et al. comprising a semiconductor device that comprises a heterojunction bipolar transistor, the semiconductor device comprising: the base contact extending through the emitter; a first interconnection structure disposed under the emitter and the emitter cap, the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact to a first conductive layer on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact; and a second interconnection structure disposed over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact to a second conductive layer on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the second conductive path to the second conductive layer on the upper surface of the second interconnection structure in order to spread connection to a wider pitch or reroute a connection to a different connection to satisfy the overall design criterion.
Regarding Claim 2, Yuta et al., as applied to claim 1, discloses 			        the apparatus, wherein:										the semiconductor device comprises an epitaxial stack (Par. 0039-0041; Fig. 1); and	the epitaxial stack includes the collector, the emitter, and the base (Par. 0039-0041; Fig. 1).
Regarding Claim 3, Yuta et al., as applied to claim 1, discloses 			        the apparatus, wherein the sub-collector comprises Indium Gallium Arsenide (Par. 0044).

Regarding Claim 4, Yuta et al., as applied to claim 1, discloses 			        the apparatus, wherein the base comprises at least one of Gallium Arsenide Antimonide or Indium Gallium Arsenide (Par. 0044).

Regarding Claim 5, Yuta et al., as applied to claim 1, discloses 			        the apparatus, wherein the emitter comprises Indium Phosphide (Par. 0044).

Regarding Claim 6, Yuta et al., as applied to claim 1, discloses 			        the apparatus, wherein the collector comprises Indium Phosphide (Par. 0044).

Regarding Claim 16, Yuta et al. discloses 						           a method of fabricating a semiconductor device comprising a heterojunction bipolar transistor, the method comprising:									forming an emitter (104), an emitter cap (105), and an emitter contact (111), the emitter being on the emitter cap, and the emitter contact being disposed on a lower surface of the emitter cap (Par. 0039-0041; Fig. 1);									forming a base contact (112) (Par. 0039-0041; Fig. 1); 						forming a base (103) over the emitter (104), the base contact (112) being disposed on a lower surface of the base (Par. 0039-0041; Fig. 1); 								forming a collector (102) over the base (103) (Par. 0039-0041; Fig. 1); 			forming a sub-collector (106) over the collector (102) (Par. 0039-0041; Fig. 1); and		forming a collector contact (113) disposed on an upper surface of the sub-collector (106) (Par. 0039-0041; Fig. 1)..										Yuta et al. does not explicitly disclose						            forming the base contact extending through the emitter;							forming a first interconnection structure that is under the emitter and the emitter cap, the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact to a first conductive layer on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact; and												forming a second interconnection structure that is over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact to a second conductive layer on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the second conductive path to the second conductive layer on the upper surface of the second interconnection structure.											However, Gu et al. teaches            					                                 forming the base contact extending through the emitter (no ref. numeral provided but can be seen clearly in Figs.6B-6H) extending through the emitter (604) (Par. 0055-0060; Figs. 6A-6H);		forming a first interconnection structure that is under the emitter (604) and the emitter cap (602), the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact to a first conductive layer (624) on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact (Par. 0055-0060; Figs. 6A-6H);	and						forming a second interconnection structure that is over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact to a second conductive layer (666) on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the second conductive path to the second conductive layer on the upper surface of the second interconnection structure (Par. 0055-0060; Figs. 6A-6H).							Furthermore, Dutta et al. teaches forming a first interconnection structure that is under the emitter (116), the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact (124) to a first conductive layer (130) on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact (128) (Par. 0018-0019; Fig. 1); and								forming a second interconnection structure that is over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact (126) to a second conductive layer (146) on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the first conductive path to the second conductive layer on the upper surface of the second interconnection structure (Par. 0018-0021; Fig. 1).							In summary, both Gu et al. and Dutta et al. teach among others that a fifth conductive path could electrically connect the first conductive path to the second conductive layer on the upper surface of the second interconnection structure (Gu et al. – Fig. 6H; Dutta et a. – Fig. 1). Gu et al. additionally teaches that a fourth conductive path (comprising a capacitance device) could electrically connect the second conductive path to the second conductive layer on the upper surface of the second interconnection structure (Gu et al. – Fig. 6H). 			So, it would be obvious to one having ordinary skill in the art at the time the invention was filed that the combined teachings of Gu et al. and Dutta et al. could be used to modify a method of fabricating a semiconductor device comprising a heterojunction bipolar transistor, the method comprising: forming the base contact extending through the emitter; forming a first interconnection structure that is under the emitter and the emitter cap, the first interconnection structure including a first conductive path formed of at least a via and electrically connecting the emitter contact to a first conductive layer on a lower surface of the first interconnection structure and including a second conductive path electrically connecting the base contact; and forming a second interconnection structure that is over the base, the collector, and the sub- collector, the second interconnection structure including a third conductive path electrically connecting the collector contact to a second conductive layer on an upper surface of the second interconnection structure and including a fourth conductive path electrically connecting the second conductive path to the second conductive layer on the upper surface of the second interconnection structure in order to spread connection to a wider pitch or reroute a connection to a different connection to satisfy the overall design criterion.
Regarding Claim 21, Yuta et al., as applied to claim 16, discloses 	                    the method, wherein:											the semiconductor device comprises an epitaxial stack (Par. 0039-0041; Fig. 1); and		the epitaxial stack includes the collector, the emitter, and the base (Par. 0039-0041; Fig. 1).

Regarding Claim 24, Yuta et al., as applied to claim 16, discloses 	                    the method, wherein:											the sub-collector comprises Indium Gallium Arsenide (Par. 0044);					the base comprises at least one of Gallium Arsenide Antimonide or Indium
Gallium Arsenide (Par. 0044);										the emitter comprises Indium Phosphide (Par. 0044); and						the collector comprises Indium Phosphide (Par. 0044).


2.	Claims 7, 9-10, 12-13, 17-18 & 20 are rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)), Gu et al. (Pub. No.: US 2018/0233604 A1) and Dutta et al. (Pub. No.: US 2019/0341381 A1), as applied to claim 1 and claim 16, further in view of Elsherbini et al. (Pub. No.: US 20220093492 A1).
Regarding Claim 7, Yuta et al., as applied to claim 1, does not explicitly disclose    the apparatus, further comprising a silicon interposer.							However, Elsherbini et al. at least implicitly teaches    				        the apparatus, further comprising a silicon interposer (Par. 0028-0030, 0055 & 0077; Figs. 1-2 together with Figs. 34-35 – silicon interposer 150).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Elsherbini et al. to modify the apparatus of Yuta et al., to adapt the apparatus further comprising a silicon interposer in order to spread connection to a wider pitch or reroute a connection to a different connection as taught by Elsherbini et al. (Par. 0094).
Regarding Claim 9, modified Yuta et al., as applied to claim 7, discloses                   the apparatus, wherein one or more passive components are embedded in the silicon interposer (Elsherbini et al. - Par. 0095).			
Regarding Claim 10, modified Yuta et al., as applied to claim 7, discloses                   the apparatus, wherein a plurality of radio frequency front end components are coupled to the silicon interposer (Elsherbini et al. - Par. 0095).	
Regarding Claim 12, Yuta et al., as applied to claim 7, at least implicitly discloses    the apparatus, wherein the silicon interposer is coupled to the semiconductor device via a plurality of solder balls (Par. 0093; Fig. 35).		
Regarding Claim 13, Yuta et al., as applied to claim 1, does not explicitly disclose    the apparatus, further comprising: an antenna module coupled to the upper surface of the second interconnection structure.									However, Elsherbini et al. at least implicitly teaches    				        the apparatus, further comprising: an antenna module coupled to the upper surface of the second interconnection structure (Par. 0095; Fig. 35 – this prior art teaches antennas may be formed on the interposer).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Elsherbini et al. to modify the apparatus of Yuta et al., to adapt the apparatus, further comprising: an antenna module coupled to the upper surface of the second interconnection structure in order to build a highly functioning wireless communication device.
	It has to be stated that Yuta et al. modified by Elsherbini et al. does not explicitly teach that the antenna module is coupled to the first side of the heterojunction bipolar transistor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the apparatus, further comprising: an antenna module coupled to the first side of the heterojunction bipolar transistor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).	
Regarding Claim 17, Yuta et al., as applied to claim 16, does not explicitly disclose    the apparatus, further comprising: coupling, with a hybrid bond interface, a silicon interposer to the lower surface of the first interconnection structure.							However, Elsherbini et al. at least implicitly teaches    				        the apparatus, further comprising: coupling, with a hybrid bond interface, a silicon interposer to the first or second interconnection structure. (Par. 0028-0030, 0055 & 0077; Figs. 1-2 together with Figs. 34-35 – silicon interposer 150).									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Elsherbini et al. to modify the apparatus of Yuta et al., to adapt the apparatus further comprising: coupling, with a hybrid bond interface, a silicon interposer to the first or second interconnection structure in order to spread connection to a wider pitch or reroute a connection to a different connection as taught by Elsherbini et al. (Par. 0094).		
Modified Yuta et al. does not explicitly disclose    						        the apparatus, wherein the silicon interposer is coupled to the second side of the lower surface of the first interconnection structure.										However, the EXAMINER TAKES OFFICIAL NOTICE that the apparatus, wherein the silicon interposer is coupled to the lower surface of the first interconnection structure, that is the emitter contact side of heterojunction bipolar transistor, is known in the prior art. It is obvious that the emitter contact side has to be connected to some external electrical connection in order to make it a functioning device and it is well understood that it could be connected to the external electrical connection, among other means, through an interposer especially if the connection is desired to be spread out to a wider pitch or complex rerouting is required. 					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to further modify the apparatus of modified Yuta et al., to adapt the apparatus wherein the silicon interposer is coupled to the lower surface of the first interconnection structure in order to spread connection to a wider pitch or reroute a connection to a different connection.
Regarding Claim 18, modified Yuta et al., as applied to claim 17, at least implicitly disclose    												the apparatus, further comprising: hybrid bonding a complementary metal oxide semiconductor device to the silicon interposer (Elsherbini et al. - Par. 0029-0030; 0077; Figs. 1-2).	
Regarding Claim 20, modified Yuta et al., as applied to claim 17, discloses                   the method, further comprising: embedding one or more passive components into the silicon interposer (Elsherbini et al. - Par. 0095).	
				

2.	Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)), Gu et al. (Pub. No.: US 2018/0233604 A1), Dutta et al. (Pub. No.: US 2019/0341381 A1), and Elsherbini et al. (Pub. No.: US 20220093492 A1), as applied to claim 7, claim 13 and claim 18.
Regarding Claim 8, modified Yuta et al., as applied to claim 7, at least implicitly disclose    												the apparatus, wherein the silicon interposer is coupled to the first or second interconnection structure with a hybrid bond interface (Elsherbini et al. - Par. 0029-0030; 0077; Figs. 1-2).											Modified Yuta et al. does not explicitly disclose    						        the apparatus, wherein the silicon interposer is coupled to the lower surface of the first interconnection structure.											However, the EXAMINER TAKES OFFICIAL NOTICE that the apparatus, wherein the silicon interposer is coupled to the lower surface of the first interconnection structure, that is the emitter contact side of heterojunction bipolar transistor, is known in the prior art. It is obvious that the emitter contact side has to be connected to some external electrical connection in order to make it a functioning device and it is well understood that it could be connected to the external electrical connection, among other means, through an interposer especially if the connection is desired to be spread out to a wider pitch or complex rerouting is required. 					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to further modify the apparatus of modified Yuta et al., to adapt the apparatus wherein the silicon interposer is coupled to the lower surface of the first interconnection structure in order to spread connection to a wider pitch or reroute a connection to a different connection.
Regarding Claim 14, modified Yuta et al., as applied to claim 13, does not explicitly disclose    						        					         	the apparatus, wherein the antenna module comprises one or more antenna tiles and a package substrate.											However, the EXAMINER TAKES OFFICIAL NOTICE that the apparatus, wherein the antenna module comprises one or more antenna tiles and a package substrate is known in the prior art.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to further modify the apparatus of modified Yuta et al., to adapt the apparatus, wherein the antenna module comprises one or more antenna tiles and a package substrate in order to build a highly integrated wireless communication device.
Regarding Claim 19, modified Yuta et al., as applied to claim 18, does not explicitly disclose    						        					         	the method, wherein the complementary metal oxide semiconductor device comprises: at least one complementary metal oxide semiconductor beamformer; and at least one silicon-on-insulator (SOIT) switch.									However, the EXAMINER TAKES OFFICIAL NOTICE that the method, wherein the complementary metal oxide semiconductor device comprises: at least one complementary metal oxide semiconductor beamformer; and at least one silicon-on-insulator (SOIT) switch is known in the prior art.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to further modify the method of modified Yuta et al., to adapt the method, wherein the complementary metal oxide semiconductor device comprises: at least one complementary metal oxide semiconductor beamformer; and at least one silicon-on-insulator (SOIT) switch in order to build a highly integrated wireless communication device.


2.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)), Gu et al. (Pub. No.: US 2018/0233604 A1), Dutta et al. (Pub. No.: US 2019/0341381 A1) and Elsherbini et al. (Pub. No.: US 20220093492 A1), as applied to claim 10, further in view of Xia et al. (Pub. No.: CN 210897278 (U)).
Regarding Claim 11, Yuta et al., as applied to claim 10, does not explicitly disclose    the apparatus, wherein the plurality of radio frequency front end components comprise at least one of:													a variable gain amplifier;									a component of a frequency synthesizer;							a complementary metal oxide semiconductor low noise amplifier;				a complementary metal oxide semiconductor beamformer; and				a silicon-on-insulator switch.								However, Xia et al. at least implicitly teaches    				                    the apparatus, wherein the plurality of radio frequency front end components comprise at least one of:													a variable gain amplifier;									a component of a frequency synthesizer;							a complementary metal oxide semiconductor low noise amplifier;				a complementary metal oxide semiconductor beamformer; and				a silicon-on-insulator switch (Par. 0047, 0055, Claim 4; Fig. 1 – comprises at least of low noise amplifier).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Xia et al. to modify the apparatus of Yuta et al., to adapt the apparatus, wherein the plurality of radio frequency front end components comprise at least one of: a variable gain amplifier; a component of a frequency synthesizer; a complementary metal oxide semiconductor low noise amplifier; a complementary metal oxide semiconductor beamformer; and a silicon-on-insulator switch in order to build a highly performing wireless communication system.



2.	Claims 15 & 26 are rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)), Gu et al. (Pub. No.: US 2018/0233604 A1) and Dutta et al. (Pub. No.: US 2019/0341381 A1), as applied to claim 1 and claim 16, further in view of Feng et al. (“Device Technologies for RF Front-End Circuits in Next-Generation Wireless Communications” - 2004).

Regarding Claim 15, Yuta et al., as applied to claim 1, implicitly discloses               the apparatus, wherein the apparatus is selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle (Par. 0039-0049; Figs. 1 & 2A-2M - Yuta et al. talks about an InP-based HBT and a method of forming it; it talks about improving high frequency characteristics (Par. 0004, 0031, 0037, 0049 & 0079) so that it can be used in building ultra-high speed integrated circuits; ultra-high speed integrated circuits are then used in many of the applications listed above). 								In the alternative, assuming arguendo that Yuta et al. is not emphatic enough regarding the apparatus, wherein the apparatus is selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle,				Feng et al. teaches					            	                                   the apparatus, wherein the apparatus is selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle (abstract, Introduction; Pages 355-357 etc.).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Feng et al. to adapt the apparatus, wherein the apparatus of  Yuta et al. is selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle in order to improve the performances of these very important apparatuses by using high-end HBTs in it.
Regarding Claim 26, Yuta et al., as applied to claim 16, implicitly discloses               the method, wherein the semiconductor device is incorporated into an apparatus selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle (Par. 0039-0049; Figs. 1 & 2A-2M - Yuta et al. talks about an InP-based HBT and a method of forming it; it talks about improving high frequency characteristics (Par. 0004, 0031, 0037, 0049 & 0079) so that it can be used in building ultra-high speed integrated circuits; ultra-high speed integrated circuits are then used in many of the applications listed above). 												In the alternative, assuming arguendo that Yuta et al. is not emphatic enough regarding the method, wherein the semiconductor device is incorporated into an apparatus selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle,											Feng et al. at least implicitly teaches					            	                                   the method, wherein the semiconductor device is incorporated into an apparatus selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle (abstract, Introduction; Pages 355-357 etc.).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Feng et al. to adapt the method, wherein the semiconductor device of  Yuta et al., is incorporated into an apparatus selected from the group consisting of: a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, a base station, and a device in an automotive vehicle in order to improve the performances of these very important apparatuses by using high-end HBTs in it.

2.	Claim 22 is rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)), Gu et al. (Pub. No.: US 2018/0233604 A1) and Dutta et al. (Pub. No.: US 2019/0341381 A1), as applied to claim 16.		

Regarding Claim 22, modified Yuta et al., as applied to claim 16, does not explicitly disclose    						        					         	the method, further comprising: bonding a sacrificial wafer to the lower surface of the first interconnection structure.
However, the EXAMINER TAKES OFFICIAL NOTICE that the method, further comprising: bonding a sacrificial wafer to the lower surface of the first interconnection structure.is very well-known in the prior art. Many a times the device would be bonded to a sacrificial wafer in order to facilitate perform further processing on it.  								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to further modify the method of modified Yuta et al., to adapt the method, further comprising: bonding a sacrificial wafer to the lower surface of the first interconnection structure in order to facilitate performing further processing on the heterojunction bipolar transistor.	  


2.	Claims 23 & 25 are rejected under 35 U.S.C. 103 as obvious over Yuta et al. (Pub. No.: JP 2017191865 (A)), Gu et al. (Pub. No.: US 2018/0233604 A1) and Dutta et al. (Pub. No.: US 2019/0341381 A1), as applied to claim 22 and claim 16, further in view of Elsherbini et al. (Pub. No.: US 20220093492 A1).

Regarding Claim 23, modified Yuta et al., as applied to claim 22, at least implicitly discloses    						        					         	the method, further comprising: debonding the sacrificial wafer from the lower surface of the first interconnection structure (implied in the light of rejection of claim 22).				Modified Yuta et al. does not explicitly disclose    				              hetero-integrating the semiconductor device with one or more chiplets on the lower surface of the first interconnection structure; and								hetero-integrating semiconductor device with one or more chiplets on the upper surface of the second interconnection structure.								However, Elsherbini et al. at least implicitly teaches    				        the method, further comprising hetero-integrating the semiconductor device with one or more chiplets on at least the first interconnection structure or the second interconnection structure (Fig. 35 – this Fig. shows that the semiconductor device is coupled to multiple of chiplets through interposer 1704).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Elsherbini et al. to modify the method of Yuta et al., to adapt the method further comprising: hetero-integrating the semiconductor device with one or more chiplets on at least the first interconnection structure or the second interconnection structure in order to build a highly functioning device.		
	It has to be stated that Yuta et al. modified by Elsherbini et al. does not explicitly teach hetero-integrating the semiconductor device with one or more chiplets on both sides of the semiconductor device. It only teaches hetero-integrating the semiconductor device with one or more chiplets on one side of the semiconductor device. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, further comprising: hetero-integrating the semiconductor device with one or more chiplets on the lower surface of the first interconnection structure; and hetero-integrating semiconductor device with one or more chiplets on the upper surface of the second interconnection structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 25, modified Yuta et al., as applied to claim 16, does not explicitly discloses    						        					         	the method, further comprising: coupling, with a hybrid bond interface, a silicon interposer to the lower surface of the first interconnection structure; and					coupling, with a hybrid bond interface, a reconstituted complementary metal oxide semiconductor wafer to the silicon interposer,						wherein one or more passive components are embedded into the silicon interposer, and wherein the reconstituted complementary metal oxide semiconductor wafer comprises a plurality of radio frequency front end components.
However, Elsherbini et al. at least implicitly teaches    				        the method, further comprising: coupling, with a hybrid bond interface, a silicon interposer to the first or the interconnection structure (Par. 0029-0030; 0077; Figs. 1-2 & Fig. 35); and			wherein one or more passive components are embedded into the silicon interposer Par. 0095).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Elsherbini et al. to modify the method of Yuta et al., to adapt the method, further comprising: coupling, with a hybrid bond interface, a silicon interposer to the first or the interconnection structure; and wherein one or more passive components are embedded into the silicon interposer in order to build a highly functioning device.		
It has to be stated that Yuta et al. modified by Elsherbini et al. does not explicitly teach coupling, with a hybrid bond interface, a reconstituted complementary metal oxide semiconductor wafer to the silicon interposer, and wherein the reconstituted complementary metal oxide semiconductor wafer comprises a plurality of radio frequency front end components. 	However, the EXAMINER TAKES OFFICIAL NOTICE that the method, comprising coupling, with a hybrid bond interface, a reconstituted complementary metal oxide semiconductor wafer to the silicon interposer, and wherein the reconstituted complementary metal oxide semiconductor wafer comprises a plurality of radio frequency front end components, is known in the prior art. 										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to further modify the method of modified Yuta et al., to adapt the method comprising coupling, with a hybrid bond interface, a reconstituted complementary metal oxide semiconductor wafer to the silicon interposer, and wherein the reconstituted complementary metal oxide semiconductor wafer comprises a plurality of radio frequency front end components in order to build a highly functioning device.
Response to Arguments
Applicants’ arguments filed on 10/12/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/27/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812